DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 01/14/2022 have been entered. Claims 1-11, 14, 16, and 18-22 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayant (US 2010/0318105) in view of Sauer et al. (US 2005/0154403).
	Regarding claim 1, Jayant discloses a method of closing an incision in an artery (FIGs 16A-16E, paragraphs [0333-0344]; the method is used to secure tissues T1 and T2 and paragraph [0344] discloses the method can be applied to repair of a lumen, specifically repair of aortic dissection. Therefore, the method is interpreted as closing an incision in an artery), the method comprising: driving a curved needle (2C, paragraph [0336]) through a first puncture (PH1) of a first flap (T2) of an artery and through 
Jayant further discloses the angular movement of the distal curved segment 2C at the incorporated hinge joint HJ mechanism in the cannula 2 is achieved and precisely controlled manually by an incorporated `single action jaw` actuating mechanism AM made in the `pistol type`, `plunger type` or similar configuration analogous to the one used in endoscopic instruments of prior art (Paragraph [0110]). Jayant is silent regarding any specifics of said pistol type actuating mechanism, specifically 
However, Sauer et al. teaches suturing device (16, FIGs 1-7B, abstract, paragraphs [0170-0172]) wherein a pistol type actuating mechanism (36, paragraph [00172]) having a needle (34) attached at its proximal end thereto (at 34a, paragraph [0171]) and extending to a distal end (Figs 9A and 9C), wherein the needle is extending and retracted by rotating the handle in a first rotational direction and a second rotational direction (Paragraphs [0171-0172, 0186-0194], Figs 9A-10H).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Jayant to have a pistol type actuating member commonly known in the art, such as that taught by Sauer et al., for the purpose of allowing a user to manipulate the handle to advance and retract the needle. In the device as modified, the method comprises rotating a handle (BY pivoting the pistol grip handle member around a pivot point) having a curved needle at a distal end of the handle (In the device as modified, the curved needle 2C is attached to AM, which is advanced and retracted by rotation of the handle member) to cause rotation of the curved needle in a first rotational direction (Distal extension of AM causes the curved needle to rotate in the first direction), and rotating the handle to cause rotation of the curved needle in a second rotational direction opposite to the first rotational direction (By releasing the pistol grip handle member to rotate the handle member in a opposite direction and thus rotate the needle in an opposite direction). Said rotation of the handle is further used to affect a corresponding rotation of the curved needle as claimed. 
Regarding claim 2, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 1. The method as modified further discloses rotating the handle to cause rotation of the curved needle in the first rotational direction to drive the curved needle through a third puncture (PH3, FIG 16E) of the first flap (T2) and through a third puncture (PH3) of the second flap (T1, paragraph 
Regarding claim 3, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 1.
Jayant is silent regarding cutting the suture to create a second free end.
However, Jayant discloses with respect to various alternative embodiment, a step of cutting the suture to create a second free end (Paragraphs [0031, 0138, 0153, 0185]. For example, FIGs 15D-15E discloses cutting the suture at point D to create second free end RL, paragraph [0330]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of FIGs 16A-16E to comprise a step of cutting the suture to create a second free end, as taught by the alternative embodiment, for the purpose of creating a free end that can be secured to the first free end to secure the suture and allowing the curved needle to be removed from the procedure site while leaving the suture in place.
Regarding claim 4, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 3. The method as modified further discloses the suture is cut to create the second free end after drawing the curved needle back through the second puncture of the first flap (In order to have the first free end of the suture positioned on one side of the incision and the second free end positioned on the opposite side of the incision for closure, as described in paragraphs [0341-0342], the 
Regarding claim 5, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 3. Jayant further discloses pulling the second free end to close the incision (Paragraph [0341] discloses ensuring the right tension in the suture line by applying matching and appropriate tension to the free end E of the left limb LL of the suture on the left side of the tissue T1 and the thread TH emerging out of the side hole 2SH (the original right limb RL of the loop) on the right side of the tissue T2); and securing the second free end (Paragraph [0342] discloses the remnants of the two limbs LL and RL of the ligature loop are fastened together by any known technique).
Regarding claim 6, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 5. Jayant further discloses securing the first free end and the second free end by any known technique (Paragraph [0342]).
Jayant is silent regarding securing the first free end and the second free end involving knotting the first free end and the second free end together.
However, Jayant discloses with respect to the alternative embodiment of FIG 4A, securing the first free end (LL) and the second free end (RL) by knotting the first free end and the second free end together (“K”, FIG 4A, paragraphs [0045, 0104, 0137]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of FIGs 16A-16E to comprise a step of knotting the first free end and the second free end together, as taught by the alternative embodiment, for the purpose of achieving the predictable result of securing the free suture ends using a technique commonly known in the art.

Regarding claim 8, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 1. Jayant further discloses supplying the suture from a spool (1) of suture (Paragraphs [0104-0106 and 0338 and 0367], FIGs 6A-6B).
	Regarding claim 9, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 8. Jayant further discloses the spool is housed within a housing of a device (Spool 1 is house within housing 3, FIGS 1A-1D and 6A-6B, paragraphs [0100-0105]) comprising a removable cover on the housing (Paragraph [0105] discloses the front and the back of the housing 3 may be covered appropriately, that will prevent the soiling of the loaded suture thread TH, unintentional touching of the side guards 1SG and thereby impeding the rotation of the spool 1 and also make the housing more ergonomic to hold).
Regarding claim 10, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 1. Jayant further discloses driving the curved needle through the second puncture of the first flap creates a suture bridge from the first puncture of the first flap to the second puncture of the first flap (FIGs 16B-16D show the suture bridge created between the first puncture of the first flap to the second puncture of the first flap).
Regarding claim 11, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 1. Jayant further discloses the first free end and the first loop are configured to be extended through the second flap and outside of the artery (FIG 16B shows first free end LL and the first loop TL2 are extending through second flap T1 and are positioned external to the treatment tissue).
Regarding claim 14, Jayant discloses a method of closing an incision in an artery (FIGs 16A-16E, paragraphs [0333-0344]; the method is used to secure tissues T1 and T2 and paragraph [0344] discloses the method can be applied to repair of a lumen, specifically repair of aortic dissection. Therefore, the method is interpreted as closing an incision in an artery), the method comprising: rotating a curved needle (2C, paragraph [0336]) in a first rotational direction (Clockwise as viewed in the FIGs 16A-16E) to 

However, Sauer et al. teaches suturing device (16, FIGs 1-7B, abstract, paragraphs [0170-0172]) wherein a pistol type actuating mechanism (36, paragraph [00172]) having a needle (34) attached at its proximal end thereto (at 34a, paragraph [0171]) and extending to a distal end (Figs 9A and 9C), wherein the needle is extending and retracted by rotating the handle in a first rotational direction and a second rotational direction (Paragraphs [0171-0172, 0186-0194], Figs 9A-10H).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Jayant to have a pistol type actuating member commonly known in the art, such as that taught by Sauer et al., for the purpose of allowing a user to manipulate the handle to advance and retract the needle. In the device as modified, the method comprises rotating a handle (By pivoting the pistol grip handle member around a pivot point) having a curved needle at a distal end of the handle (In the device as modified, the curved needle 2C is attached to AM, which is advanced and retracted by rotation of the handle member) to cause rotation of the curved needle in a first rotational direction (Distal extension of AM causes the curved needle to rotate in the first direction), and rotating the handle to cause rotation of the curved needle in a second rotational direction opposite to the first rotational direction (By releasing the pistol grip handle member to rotate the handle member in a opposite 
Regarding claim 18, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 14. Jayant further discloses the suture is configured to extend from a spool rotatably mounted within the handle (Spool 1 is rotatably housed within housing 3, FIGS 1A-1D and 6A-6B, paragraphs [0100-0105]).
Regarding claim 19, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 18. Jayant further discloses the handle further comprises a removable cover to provide access to the spool (Paragraph [0105] discloses the front and the back of the housing 3 may be covered appropriately, that will prevent the soiling of the loaded suture thread TH, unintentional touching of the side guards 1SG and thereby impeding the rotation of the spool 1 and also make the housing more ergonomic to hold).
Regarding claim 20, .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jayant (US 2010/0318105), in view of Sauer et al. (US 2005/0154403), further in view of Nobles et al. (US 2002/0045908).
Regarding claim 7, Jayant/Sauer et al. disclose the invention substantially as claimed, as set forth above for claim 5. Jayant further discloses securing the first free end and the second free end by any known technique (Paragraph [0342]).
Jayant is silent regarding securing the first free end and the second free end involving clipping the first free end and the second free end together.
However, Nobles discloses method of closing an incision between two tissues (950 and 952, FIGS 79-81, paragraphs [0343-0347]) comprising securing a first free end and a second free end of a suture (40, FIG 81 shows two free ends) by clipping the first free end and the second free end together (Paragraph [0347] discloses a clip may be slid down the suture 40 to secure the suture site or a knot can be used to secure the suture).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Jayant to comprise a step of clipping the first free end and the second free end together, as taught by Nobles, for the purpose of achieving the predictable result of securing the free suture ends using a technique commonly known in the art.
Allowable Subject Matter
Claims 16, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach the method as claimed with use of a helical loop needle. Furthermore, amending the method to recite rotating the handle about a longitudinal axis of the device or similar, would also overcome the prior art which relies on rotating the handle about a pivot point located on the housing of the handle.
Response to Arguments
Applicant’s arguments, see page 6, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 USC 102(a)(1) in view of Jayant have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jayant in view of Sauer et al. to teach the newly recited limitations of rotating the handle to affect a rotation of the curved needle.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771